Citation Nr: 1813492	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  15-11 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Whether the retroactive reduction of the Veteran's nonservice-connected pension benefits due to previously unreported countable family income for calendar years 2008 to 2011 was proper.

(The issues of entitlement to waiver of recovery of an overpayment of VA nonservice-connected pension benefits in the calculated amount of $34,062 created as a result of the retroactive reduction and entitlement to service connection for coronary artery disease status post pacemaker insertion are the subject of separate Board decisions.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to May 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 decision of the Department of Veterans Affairs (VA) Pension Management Center at the Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction of the appeal was transferred to the Pension Management Center at the RO in Philadelphia, Pennsylvania.  See December 2014 Veterans Benefits Management System (VBMS) note.

The Veteran originally requested a hearing before the Board in his April 2013 substantive appeal as to the related issue of entitlement to waiver of recovery of an overpayment of VA nonservice-connected pension benefits; however, he subsequently indicated that he did not want a Board hearing in the March 2015 substantive appeal for this claim, as confirmed in an October 2015 written submission.

This appeal was processed using VBMS.


FINDINGS OF FACT

1.  The Veteran was originally granted entitlement to VA nonservice-connected pension benefits effective from January 12, 1990, and he has been paid an additional allowance for his dependent spouse since that time.  He has been notified by VA that his rate of pension depends on total family income, including his income and that of any dependents, that the pension rate has to be adjusted whenever that income changes, and that he must report any changes in or additional sources of income.

2.  In an October 2011 letter, the RO notified the Veteran's spouse that it had received information that she had received income that may affect the amount of the Veteran's pension benefits and provided her an opportunity to verify the accuracy of that information.  The RO further explained that VA would notify the Veteran of any proposed action to reduce or terminate his benefits and provide him an opportunity to contest that action; the Veteran subsequently acknowledged receipt of that letter.

3.  In a February 2012 letter, the RO notified the Veteran that it proposed to retroactively reduce his pension payments based on his spouse's previously unreported income and that it would count the income for calendar year 2011 as the same amount as the prior calendar year, unless the Veteran reported otherwise.  The Veteran was offered the opportunity to submit evidence to show why the proposed reduction should not take place.

4.  In November 2012, the RO notified the Veteran that it had taken final action to reduce his pension benefits based on his spouse's countable income for calendar years 2008 to 2011, including consideration of the updated information as to her calendar year 2011 wages (less than the prior calendar year) provided by the Veteran and his spouse's employer.

5.  For calendar years 2008 to 2011, the Veteran was paid $34,062 in additional VA nonservice-connected pension benefits based on the maximum annual pension rates (MAPRs) for a veteran with one dependent and no countable family income.  VA's recalculation and retroactive reduction based on the previously unreported income of his spouse for those calendar years resulted in the $34,062 overpayment.

6.  In an April 2014 letter, the RO notified the Veteran that it had amended his pension award based on receipt of a new eligibility verification report (EVR) in December 2013 to reflect that his spouse's income decreased to $3000 a year in September 2011 and that any retroactive payment due would go towards decreasing his current overpayment with VA.


CONCLUSION OF LAW

The retroactive reduction of the Veteran's nonservice-connected pension benefits due to previously unreported countable family income for calendar years 2008 to 2011 was proper.  38 U.S.C. §§ 1503, 1521 (2012); 38 C.F.R. §§ 3.23, 3.29, 3.31, 3.271, 3.272, 3.273 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's notification and assistance duties are not applicable in this case because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  The facts are not in dispute; instead, resolution of the claim is wholly dependent on the application of the laws and regulations related to the criteria for countable income for nonservice-connected pension benefit purposes.  In addition, the Veteran does not dispute that his spouse received the income amounts for the calendar years at issue that served as a basis for the reduction (with the subsequent update by the RO to amend the calendar year 2011 amount based on additional information provided by the Veteran).  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 23, 2004).


Law and Analysis

Pursuant to 38 U.S.C.A. § 1521(a), pension is payable to a veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of his or her own willful misconduct.  Basic entitlement exists if, among other things, such veteran's income is not in excess of the applicable MAPR set by law. 38 U.S.C. §§ 1503, 1521 (2012); 38 C.F.R. §§ 3.3, 3.23 (2017).

Payments of VA nonservice-connected pension benefits are made at the specified MAPR, reduced on a dollar-for-dollar basis by annualized countable family income.  Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which received, unless specifically excluded. 38 C.F.R. §§ 3.23, 3.271, 3.272.

The income of a dependent spouse is included as countable income for VA pension purposes. 38 C.F.R. § 3.23(d).

Unreimbursed medical expenses paid within the 12-month annualization period, regardless of when incurred, are excluded from annual countable income to the extent that the amount paid exceeds 5 percent of the applicable MAPR (including increased pension for family members but excluding increased pension because of the need for aid and attendance). 38 C.F.R. § 3.272.

Whenever there is a change in a beneficiary's amount of countable income, the monthly rate of pension payable shall be computed by reducing the beneficiary's applicable MAPR by the beneficiary's new amount of countable income on the effective date of the change in the amount of income, and dividing the remainder by 12. 38 C.F.R. § 3.273.

The rates of pension benefits are published in tabular form in appendix B of the VA Adjudication Procedures Manual (M21-1) and are given the same force and effect as if published in the Code of Federal Regulations. 38 C.F.R. § 3.21.  Effective December 1, 2007, the MAPR for a veteran with one dependent was $14,643.  Effective December 1, 2008, December 1, 2009, and December 1, 2010, the MAPR for a veteran with one dependent was $15,493.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the retroactive reduction of the Veteran's nonservice-connected pension benefits due to previously unreported countable family income for calendar years 2008 to 2011 was proper.

The Veteran was originally granted entitlement to VA nonservice-connected pension benefits effective from January 12, 1990. See May 1994 rating decision.  In the corresponding July 1994 notice letter, the RO informed the Veteran that his monthly payment included an additional amount for his dependent children (not on his award during the current appeal period) and spouse.  The letter outlined how the monthly rate awarded is calculated generally (including subtraction of countable annual income from the MAPR) and noted his spouse's earnings for the relevant time period that were used to calculate his specific MAPRs.

Thereafter, the Veteran received letters from VA notifying him of amendments to his pension award.  The letters also notified him that his rate of pension depended on total family income, which included his income and that of any dependents, that the pension rate had to be adjusted whenever that income changed, and that he must report any changes in income for the categories listed in the letter (including earned income), as well as from any additional sources not listed. See, e.g., April 1997, February 1999, January 2000, March 2000, March 2001, July 2001, and May 2002 RO letters.

In a December 2007 letter (shortly before the 2008 calendar year), the RO notified the Veteran that he would not receive an EVR form that year, as people with no income (other than their VA pension) did not have to complete the EVR, and that he would not have to fill out the form unless his situation changed.  The letter further explained that the Veteran was still required to tell VA if he or a family member (spouse or child) began receiving income, including earnings; a telephone number was also provided for questions or to report any changes.  He also received letters with that same information after that time. See, e.g., December 2008, December 2009, December 2010 RO letters; see also, e.g., November 2008 (letter amending award for cost-of-living adjustment, indicating that determination was based on net countable income of $0).

In August 2011, VA received information though the Income Verification Match (IVM) process indicating that the Veteran's spouse was working and contacted her and her employer to verify this information.  In an October 2011 letter, the RO notified the Veteran's spouse that it had received information that she had received income that may affect the amount of the Veteran's pension benefits and provided her an opportunity to verify the accuracy of that information.  The RO further explained that VA would notify the Veteran of any proposed action to reduce or terminate his benefits and provide him an opportunity to contest that action; the Veteran subsequently acknowledged receipt of that letter and indicated a willingness to repay if VA's records were correct. See January 2012 written response.  In a November 2011 response, the employer indicated that the Veteran's spouse had received wages of $4184.24 (calendar year 2008), $9604.77 (calendar year 2009), and $7506.43 (calendar year 2010).

In a February 2012 letter, the RO notified the Veteran that it proposed to retroactively reduce his pension payments based on his spouse's previously unreported income and that it would count the income for calendar year 2011 as the same amount as the prior calendar year, unless the Veteran reported otherwise.  The RO advised the Veteran that his payments would continue at the present rate for 60 days so that he could submit evidence to show why the proposed reduction should not take effect and that he could minimize any potential overpayment by asking that his payments be reduced immediately while his case was being reviewed.  The RO indicated that, if he waited more than 60 days to submit additional evidence, the proposed adjustment would go into effect, and his benefits would continue at that rate while the evidence was considered.

In a June 2012 response, the employer indicated that the Veteran's spouse had received wages of $6708.15 for calendar year 2011.  See also April 2012 Veteran submission (confirming wages).  In November 2012, the RO notified the Veteran that it had taken final action to reduce his pension benefits based on his spouse's countable income for calendar years 2008 to 2011, including consideration of the updated information as to her calendar year 2011 wages (less than the prior calendar year) provided by the Veteran and his spouse's employer.  The RO further notified him that the retroactive reduction resulted in an overpayment, which was subject to repayment, and that he would be notified shortly of the amount of the overpayment.  In a December 2012 letter, VA's Debt Management Center notified the Veteran that the amount of his debt was $34,062. See also November 2012 award print (notations show RO considered the above reported wages for each calendar year in calculating the revised MAPRs).

In December 2013, the Veteran submitted a new EVR to reflect that his spouse's wages had been reduced to $3000 a year since September 2011; he also noted that his pension payments had changed.  In an April 2014 letter, the RO notified the Veteran that it had amended his pension award based on receipt of his December 2013 EVR that reflected his spouse's income being decreased to $3000 a year in September 2011 and that any retroactive payment he was due would go towards decreasing his current overpayment with VA.

The Board acknowledges the Veteran's report that he did not receive an EVR form for 2008 (see January 2012 written statement); however, as outlined above, the Veteran has received multiple notifications from VA throughout the time he has received pension benefits of the requirement to report any changes to his family's financial situation and that his pension benefits during the time period on appeal were based on consideration of no income for either him or his spouse.  The December 2007 letter specifically explained that he would not be receiving an EVR form, as people with no income did not have to complete the EVR, and that he would not have to fill out the form unless his situation changed.  In addition, the original pension award was based on consideration of his spouse's earnings at that time, and the Veteran has previously confirmed his spouse's income for pension purposes.  See, e.g., May 1997 RO notification letter.

Indeed, the Veteran's concern in relation to this portion of the appeal appears to have been with the timing of the initial monthly recoupment and the amount that is being withheld from his pension benefits each month to repay the overpayment, rather than the assessment of the overpayment itself.  See, e.g., January 2012 written statement; January 2013 notice of disagreement.  The Veteran submitted responsive information verifying his spouse's earnings that was the same as that provided by her employer.  The Board also acknowledges the Veteran's submission of information regarding medical expenses in October 2014 and December 2014 in connection with a request for reimbursement from VA for those expenses; however, those reports are for expenses in 2014, and as such, do not raise a question of whether the RO should have considered them in determining the correct MAPRs for the 2008 to 2011 calendar years.

Based on the foregoing, the Board finds that VA properly retroactively reduced the Veteran's nonservice-connected pension benefits after verification of the amounts of previously unreported countable family income for calendar years 2008 to 2011.  As the law is dispositive in this case, the claim must be denied based on a lack of legal entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The retroactive reduction of the Veteran's nonservice-connected pension benefits due to previously unreported countable family income for calendar years 2008 to 2011 was proper; the appeal is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


